                                  I   i




               IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF OREGON

MERVIN R. BARTEAUX,
                                          Civil No.    6:16-cv-00787-BR
          Petitioner,
                                                      OPINION AND ORDER
     V.


JEFF PREMO, Superintendent,
Oregon State Penitentiary,

          Respondent.

     OLIVER W. LOEWY
     Assistant Federal Public Defender
     101 SW Main Street
     Suite 1700
     Portland, OR 97204

          Attorney for Petitioner

     ELLEN F. ROSENBLUM
     Attorney General
     KRISTEN E. BOYD
     Senior Assistant Attorney General
     Department of Justice
     1162 Court Street NE
     Salem, OR 97301

          Attorneys for Respondent

      1 - OPINION AND ORDER -
BROWN, Senior Judge.

        Petitioner, an inmate at the Oregon State Penitentiary, brings

this habeas corpus action pursuant to 28 U.S.C. § 2254.                                           For the

reasons that follow,                  the Court DENIES the First Amended Petition

for Writ of Habeas Corpus                          (ECF No. 25)

                                                   BACKGROUND

        On    May        28,    2002,      a       Multnomah    County       grand       jury    indicted

Petitioner on two counts each of Sodomy in the First Degree and

Sexual Abuse in the First Degree, and six counts of Unlawful Sexual

Penetration              in     the   First          Degree.          The    charges       arose       from

Petitioner's             sexual       acts         against     his    developmentally            disabled

cousin over the course of a year.                            In particular, Petitioner, then

married and nearly 61 years old,                             would take his developmentally

disabled 46-year-old cousin out to fast food restaurants for lunch

and then engage in sexual acts with her in his van.                                          The victim

ultimately disclosed the sexual acts to her mother, and Petitioner

confessed.           Petitioner provided an apology letter to the victim and

outlined           the    nature      of       the    sexual      abuse     to     the    investigating

officer.

        Counsel was appointed to                        represent       Petitioner.             After two

judicial settlement conferences, and after Petitioner rejected the

prosecution's                 offer   of       a     plea    agreement       for     eight      years    of

imprisonment, the case proceeded to a jury trial.                                        On December 2,

2002,        the     case       was   called          for    trial.         At   the     start    of    the


         2 - OPINION AND ORDER -
proceeding,    court-appointed counsel alerted the trial judge that

Petitioner wanted to retain a different attorney to represent him.

Petitioner explained to the trial judge that he had been in touch

with the proposed retained counsel "a few mo_nths" earlier, but at

that time was financially unable to hire him.                 Now in a different

financial     position,        however,    Petitioner    wished     to    retain    the

private     attorney      in    place     of    his   court-appointed       attorney.

Following a lengthy colloquy and an in-chambers meeting among the

trial     judge,    counsel,     and    Petitioner,     the   trial      nevertheless

proceeded with court-appointed counsel remaining on the case.

        The sole issue at trial was whether the victim was capable of

consent under Oregon law.               The jury ultimately found Petitioner

guilty on all counts by a               10-2 vote.      The trial     judge imposed

consecutive        and   concurrent       sentences    totaling     180    months    of

imprisonment.

        Petitioner filed a direct appeal, asserting as error the trial

judge's denial of Petitioner's motion for judgment of acquitt~l on

all counts based upon an argument that the victim was capable of

consent.      The Oregon Court of Appeals issued a written opinion

affirming the conviction and sentence.                State v. Barteaux, 212 Or.

App. 118, 157 P. 3d 225 (2007)                 The Oregon Supreme Court denied a

petition for review.           State v. Barteaux, 343 Or. 160, 164 P.3d 1161

(2007) .




         3 - OPINION AND ORDER -
 I   ,




         Petitioner then filed a petition for               state post-conviction

relief     ("PCR").      Following an evidentiary hearing, the state PCR

trial judge denied relief.             On appeal, the Oregon Court of Appeals

reversed        and   remanded   the    case   in   light   of    the   United   States

Supreme Court's then-recent decisions Lafler v. Cooper,                      566 U.S.

156 (2012) and Missouri v. Frye, 566 U.S. 134 (2012).                     Barteaux v.

Mills,     250 Or. App.     767,   281 P. 3d 661       (2012).      The state sought

reconsideration, which the Court of Appeals allowed, and the court

then adhered to its original opinion.                 Barteaux v. Mills,         252 Or.

App.     313,    286 P.3d 1243     (2012).      On remand,       the PCR trial court

held another evidentiary hearing and again denied relief.                          Resp.

Exh. 146.        On appeal, the Oregon Court of Appeals affirmed without

opinion and the Oregon Supreme Court denied review.                       Barteaux v.

Taylor,     273 Or. App. 820,          362 P.3d 1215    (2015),     rev. denied,     358

Or. 550, 368 P.3d 25 (2016).

         On May 5, 2016, Petitioner filed a prose Petition for Writ of

Habeas Corpus with this Court.                 The Court appointed counsel, who

filed a First Amended Petition for Writ of Habeas Corpus alleging

the following claims for relief:

         CLAIM I: Petitioner was denied his choice of counsel, in
         violation of his right to counsel, as guaranteed by the
         Sixth and Fourteenth Amendments.

         CLAIM II:  The trial evidence was insufficient to prove
         guilty beyond a reasonable doubt,     in violation of
         Petitioner's Fourteenth Amendment right to due process.

         CLAIM III: The "incapable of consent by reason of mental
         defect" element of the offenses of conviction is vague in

          4 - OPINION AND ORDER -
violation of Petitioner's Fourteenth Amendment right to
due process.


CLAIM   IV:    Petitioner's  convictions   violate   his
Fourteenth Amendment right to due process because he is
actually innocent of the offenses of the conviction.

CLAIM V:  Trial counsel rendered ineffective assistance
of counsel, in violation of Petitioner's Sixth and
Fourteenth Amendment right to effective assistance of
counsel.

     A.    Trial counsel failed to adequately      assert
     Petitioner's right to counsel of choice.

     B. Direct appeal counsel failed to raise the claim
     that the trial court had violated Petitioner's
     Sixth  and   Fourteenth Amendment    right  to  be
     represented by counsel of his choice.

     C.    Trial counsel failed to adequately advise
     Petitioner regarding the advantages, disadvantages,
     and risks in rejecting or accepting the State's
     plea offer.

     D.   Trial and direct appeal counsel failed to
     adequately assert and argue that the "incapable of
     consent by reason of mental defect" element of the
     offenses of conviction is unconstitutionally vague.

     E.   Trial and direct appeal counsel failed to
     adequately assert and argue that the trial evidence
     was insufficient to prove guilt beyond a reasonable
     doubt.

     F.   Trial and direct appeal counsel failed to
     adequately assert and argue that Petitioner's
     conviction violated his Fourteenth Amendment right
     to due process because he is actually innocent of
     the offenses of conviction.

CLAIM VI:   Based exclusively on the written record, not
on hearing from witnesses at an evidentiary hearing, the
state circuit court judge in post-conviction proceedings
made credibility determinations adverse to Petitioner
 (which were affirmed on appeal) in violation of his right
to due process guaranteed by the Fourteenth Amendment.

 5 - OPINION AND ORDER -
                                                      I   '




      CLAIM VII:   The cumulative effect of the prejudicial
      errors made in Petitioner's case mandate that his
      convictions and sentences be vacated.

      Respondent argues that Petitioner procedurally defaulted the

grounds alleged in Claim I; Claim III; sub-parts A, B, D, and F, of

Claim V; Claim VI; and Claim VII.                  As to Claims II and sub-claim D

of Claim V,     Respondent argues the state court decisions denying

relief on the merits are entitled to deference.

      Petitioner       concedes     he   procedurally          defaulted          the   grounds

alleged in Claims I, III, and sub-parts A, D, and E of Claim V, but

argues the procedural default should be excused.                         Petitioner also

argues that the state court decisions denying relief on Claim II

and   sub-part     D    of    Claim      V   are    not       entitled       to    deference.

Petitioner does not address the remaining claims for relief.

                                      DISCUSSION

I.    Deference to State Court Decisions

      A.     Legal Standards

      An application for writ of habeas corpus shall not be granted

unless     adjudication of the           claim in state court resulted in                     a

decision that was:           (1)   "contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by

the   Supreme    Court    of the      United States, "           or   ( 2)    "based on      an

unreasonable determination of the facts in light of the evidence

presented in the State Court proceeding."                      28 U.S.C. § 2254(d).           A

state court's findings of fact are .presumed correct and a habeas


         6 - OPINION AND ORDER -
petition         bears     the        burden       of    rebutting       the     presumption        of

correctness by clear and convincing evidence.                              See 28 U.S.C.

§   2254 (e) (1).

        A    state    court       decision          is    "contrary       to                clearly

established        precedent           if    the    state    court       applies     a   rule    that

contradicts the governing law set forth in [the Supreme Court's]

cases" or "if the state court confronts a set of facts that are

materially distinguishable from a decision of [the Supreme] Court

and     nevertheless         arrives          at    a    result        different     from       [that]

precedent."              Williams       v.    Taylor,      529 U.S.       362,   405-06     (2000).

Under the "unreasonable application" clause, a federal habeas court

may grant relief only "if the state court identifies the correct

legal       principle        from       [the       Supreme       Court's]        decisions,        but

unreasonably applies that principle to the facts of the prisoner's

case."       Id. at 413.         The "unreasonable application" clause requires

the state court decision to be more than incorrect or erroneous.

Id.   at 410.        The state court's application of clearly established

law must be objectively unreasonable.                            Id.   at 409.

        "Determining whether a state court's decision resulted from an

unreasonable         legal       or    factual      conclusion does            not   require      that

there       be   an opinion           from the      state court          explaining the          state

court's reasoning."              Harrington v. Richter, 562 U.S. 86, 98 (2011).

Where        a   state     court's           decision       is     not    accompanied        by     an

explanation, "the habeas petitioner's burden still must be met by


            7 - OPINION AND ORDER -
showing there was no reasonable basis for the state court to deny

relief."        Id.   Where, however, the highest state court decision on

the merits is not accompanied by reasons for its decision but a

lower state court's decision is so accompanied,                             a federal habeas

court should "look through" the unexplained decision to the last

related state-court decision that provides a relevant rationale,

and presume the unexplained decision adopted the same reasoning.

Wilson v.       Sellers, 138 S. Ct. 1188, 1192                   (2018)

     B.         Claim I I - Insufficient Evidence

     In     Claim      II,    Petitioner          alleges        there     was   insufficient

evidence        to    prove    his        guilt       beyond        a     reasonable     doubt.

Specifically,         Petitioner alleges              the    state      failed to    introduce

sufficient evidence to convince a rational juror that the victim

was incapable of consent by reason of mental defect.                                Petitioner

argues that the prosecution's expert witness, Dr. Genevieve Arnaut,

provided insufficient testimony to support such a finding.

     "[E]vidence is sufficient to support a conviction whenever,

'after     viewing      the    evidence          in   light        most    favorable     to   the

prosecution,          any rational        trier       of    fact    could    have    found    the

essential        elements     of    the    crime      beyond        a   reasonable     doubt. '"

Parker     v.    Matthewes,        567    U.S.    37,       43   (2012)     ( emphasis   added)

(quoting Jackson v. Virginia,                443 U.S. 307, 319 (1979));                  Cavazos

v. Smith, 565 U.S. 1, 6 (2011)                    This standard "gives full play to

the responsibility of the trier of fact fairly to resolve conflicts


         8 - OPINION AND ORDER -
          I   I




in the testimony,              to weigh the evidence,           and to draw reasonable

inferences from basic facts to ultimate facts."                         Jackson, 443 U.S.

at 319; see also Cavazos, 565 U.S. at 4 (holding that "[i]t is the

responsibility of the jury-not the court-to decide what conclusions

should be drawn from evidence admitted at trial") ; Long v. Johnson,

736 F.3d 891,            896    (9th Cir.       2013)    (holding that the court must

respect       the      exclusive       province     of    the   jury   to   determine     the

credibility of witnesses, resolve evidentiary conflicts, and draw

reasonable inferences from proven facts), cert. denied, 134 S. Ct.

2843   (2014).

       "[A]        state-court decision rejecting a sufficiency challenge

may    not        be   overturned       on   federal      habeas     [review]   unless     the

'decision was objectively unreasonable.'''                         Parker, 567 U.S~ at 43

(quoting Cavazos, 565 U.S. at 4)                        This Court must resolve doubts

about the evidence in favor of the prosecution and examine the

state court decisions through the deferential lens of 28 U.S.C.

§   2254 (d).          See Long,      736 F.3d at 896        (explaining that a habeas

court owes a            "double dose"        of deference when reviewing a               state

court ruling on sufficiency of the evidence); Gonzales v. Gipson,

701 F.Appx.            558,    559    (9th Cir.   2017)    (same).      Under this doubly

deferential standard, to grant relief a court "must conclude that

the state court's determination that a rational jury could have

found that there was sufficient evidence of guilt, i.e., that each

required          element       was    proven     beyond    a   reasonable      doubt,     was


        9 - OPINION AND ORDER -
objectively unreasonable."           Boyer v.          Belleque,     659 F.3d 957          (9th

Cir. 2011).

      Each of the ten counts upon which Petitioner was convicted

included as an element of the crime that the victim was incapable

of consent by reason of mental defect.                      Under Or.         Rev.    Stat.   §

163. 315 ( 1) (b) , " [a] person is considered incapable of consenting to

a   sexual    act    if   the   person     is                  [m] en tally     defective."

"Mentally defective" is defined in Or. Rev. Stat. § 163.305(3) as

meaning "that a person suffers from a mental disease or defect that

renders      the    person   incapable     of        appraising    the    nature      of   the

conduct of the person."           As described by the Oregon Supreme Court:

      [T]he question whether a person lacks the capacity to
      consent by reason of mental defect turns on whether the
      person is capable of j udg.ing or analyzing the worth,
      significance, or socially accepted status of engaging in
      particular sexual activity.      Put another way, the
      question is whether the person is capable of assessing
      the personal and social consequences of his or her
      decision to engag~ in that activity.

State v. Reed, 339 Or. 239, 249, 118 P.3d 791                      (2005) . 1

      At trial,       the state offered the testimony of medical expert

Dr. Genevieve Arnaut to support allegations that the victim was not

capable      of    consent   by   reason        of    mental    defect.         Dr.    Arnaut


      1
      The interpretation and application of Oregon's law regarding
what it means to be "incapable of consent by reason of mental
defect" is a state-law question not subject to review by this
Court. See Estelle v. McGuire, 502 U.S. 62, 67-68 (1991) ("[i]t is
not the province of a federal habeas court to reexamine state-court
determinations on state-law questions); Mendez v. Small, 298 F.3d
1154, 1158 (9th Cir. 2002) (state courts have "the last word on the
interpretation of state law").

          10 - OPINION AND ORDER -
testified that the victim had an IQ of 53,         placing her in the

bottom 0.1 percent of the population.   Dr. Arnaut found the victim

had limited vocabulary, difficulty understanding abstract concepts,

and limited problem-solving skills.     Overall,   Dr. Arnaut opined,

the victim's communication, daily living, and socialization skills

placed her in the bottom 0.3 percent of the population, and that

the victim's overall mental age was the equivalent of a six-year-

old child.   Dr. Arnaut expressed her view on the victim's ability

to consent to sexual acts as follows:

          My concern based upon the level of functioning that
     I saw and something that I noted in my report is that I
     was - it felt to me that she would be unable to come up
     with complex or novel solutions to a problem.     So, for
     example, she couldn't even rephrase something when I
     wasn't understanding what she was telling me. Put her in
     a more complex situation, [I have] concerns she would be
     able to problem solve very well or even know there were
     certain avenues open to her.    For example, if she felt
     that someone was approaching her inappropriately, that
     there might be protective services who would be available
     to help her, I would not expect that she might know that.

          So I would think her problem-solving skills were
     relatively limited, as would be her verbal skills, in
     dealing with the situation.

          Another concern that I would have is based on my
     reading of the literature in this area, which indicates
     that indi victuals diagnosed with mental retardation or
     disabling conditions are often particularly vulnerable to
     individuals in the family, because they are trained over
     a number of years to become dependent upon family members
     and not to question what family members ask them to do
     and have difficulty problem solving around those issues.
     So I think she was doubly vulnerable         . because of
     this being an alleged family situation as well as because
     of her - the disabilities that were evidenced to me in
     the evaluation.


      11 - OPINION AND ORDER -
        The Oregon Court of Appeals found Dr. Arnaut's testimony alone

was sufficient to support the jury's verdict.                            As the Court of

Appeals explained:

        Arnaut's testimony that the victim may not "even know
        that there were certain avenues open to her" and that sh.e
        was unlikely to "question what family members ask [her]
        to do" supports the reasonable inference that the
        victim's mental defect prevented her from understanding
        that she could decline defendant's sexual advances.
        Without such understanding, the victim was unable to
        "exercise.     . judgment and.    . mak[e] choices based
        on an understanding of the nature of [her] own conduct."

Barteaux,       212   Or.   App.    at     122    (quoting     Reed,     339 Or.    at   244)

(alterations in original).               The Court of Appeals concluded that "a

rational juror could have inferred that                        [the victim]    lacked the

capacity to consent from Arnaut's testimony that                           [the victim's]

mental defect prevented her from 'understand[ing]                          . . how to say

no.'"     Id.

        The Court of Appeals went on to note that, although Arnaut's

expert     testimony        was    alone      sufficient       to   support   the    jury's

verdict,    the state also introduced evidence of Petitioner's own

acknowledgment that he believed the victim lacked the capacity to

consent.        "Defendant's acknowledgment,               based on his interaction

with the victim, that she was not capable of consent lends further

support to the inference that the victim did not understand that

she     could    choose     whether      to      engage   in    sexual    relations      with

defendant."       Barteaux, 212 Or. App. at 123 (footnote omitted).




         12 - OPINION AND ORDER -
     Finally, the Oregon Court of Appeals addressed Petitioner's

contention that there was evidence from which the jury could have

reasonably inferred that the victim was capable of consenting to

sexual relations:

     The existence of that evidence, however, does not affect
     our analysis.   For instance, a reasonable juror could
     infer from the victim's own testimony that she understood
     the. moral implications of having sexual contact with
     defendant.   See 339 Or. at 245, 118 P.3d 791.    As the
     Supreme Court explained in Reed, "[t]he jury, however,
     was free to reject her testimony and to rely on other
     testimony and evidence relevant to its determination
     whether the victim's mental defect had rendered her
     incapable of consenting to sexual contact." Id. at 245,
     118 P.3d 791.    Thus, here, we are concerned only with
     whether there was evidence that supported the jury's
     finding that the victim lacked the capacity to consent by
     reason of her mental defect; we do not sit as factfinder
     and choose between competing inferences.

Barteaux,   212 Or. App. at 124.

     Having     carefully    reviewed    the   entire   record,   this   Court

concludes the Oregon Court of Appeals' decision was not objectively

unreasonable.       The Court   notes    a   rational   juror reviewing    the

evidence    could   easily   choose    amongst   competing   inferences    and

determine that the victim's mental defect rendered her incapable of

consenting to sexual contact.         That evidence addressed, among other

things, the victim's limited vocabulary, difficulty understanding

abstract concepts, and limited problem- solving skills placing her

in the bottom O.1 percent of the population with a mental age-

equivalency of a six-year-old.          The jury was also able to assess

the victim's trial testimony rationally and to conclude from their


      13 - OPINION AND ORDER -
observations of the victim that her limited level of executive

functioning and ability to express herself verbally.                They heard

the victim identify herself as "23" years of age, when in reality

she was 46; they heard that she can write her first and last name

and a few of her cats' names, but nothing else, and that she does

not know how to read; she lives at home with her mother, requires

care    in   her   daily   living   activities,      and   is   subject   to   a

guardianship.

       Moreover, the jury heard that Petitioner told a police officer

that the victim was mentally challenged and that she could not

consent or could consent only "to a degree."          On cross-examination,

Petitioner agreed that he was the "adult" in the situation, and the

victim was the "child."

       Finally, as the Oregon Court of Appeals found,            Dr. Arnaut's

testimony provided a clear nexus between the victim's disability

and her incapacity to appraise the nature of the sexual contact.

Because of the victim's disability and her familial status with

Petit~oner, the victim would be unable to consider her options.

       Based on the record and viewing the evidence in the light most

favorable to the prosecution, the Court finds there was sufficient

evidence that      any rational trier    of   fact    cou.ld have   found the

essential elements of the crimes charged against Petitioner.              Payne

v. Borg, 982 F.2d 335, 338 (9th Cir. 1992).           Accordingly, the state

court decision denying relief on this claim was not an unreasonable


        14 - OPINION AND ORDER -
application of clearly established federal law, and Petitioner is

not entitled to habeas relief.

      D.        Ground V (C) - Ineffective              Assistance     for    Failure   to
                Advise on Plea Offer

      In sub-part C of Ground V,               Petitioner alleges trial counsel

was   ineffective when he failed to adequately advise                          Petitioner

regarding the risks         and benefits of rejecting the state's plea

offer.      Petitioner presented this claim to the state PCR court,

which denied relief.

      Under well-established Supreme Court precedent, the right to

the effective assistance of counsel extends to "the plea-bargaining

process," including the decision whether to accept or reject a plea

offer.     Lafler,    566 U.S.     at 162; Frye,          566 U.S.     at 145; Hill v.

Lockhart,       474 U.S.   52,    58-59       (1985).     To establish ineffective

assistance, a petitioner must show that "counsel's performance was

deficient," and that counsel's "deficient performance prejudiced

the defense."        Stricklandv.       Washington,       466U.S. 668,687 (1994).

      To show deficient performance, a petitioner "must show that

counsel's       representations        fell    below     an   objective      standard   of

reasonableness."           Id.   at    688.       The    question      is    not   whether

counsel's advice was correct, but "whether that advice was within

the range of competence demanded of attorneys in criminal cases."

McMann     v.    Richardson,     397   U.S.     759,    771   (1970)         To establish

prejudice in the context of a plea claim, a petitioner "must show

the outcome of the plea process would have been different with

         15 - OPINION AND ORDER -
competent advice."         Lafler,     566 U.S. at 163.     Where a petitioner

rejects the state's plea offer,              "he must show that,      but for the

ineffective advice of counsel, there is a reasonable probability he

would have accepted the plea offer and received a sentence less

severe     than   the    sentence     imposed."      Crawford   v.   Fleming,    323

F.Supp.3d 1186,         1191   (D.   Or.   2018)   (citing Lafler,    566 U.S.    at

164)

       In the     PCR proceeding on remand from the Oregon Court                  of

Appeals,    Petitioner presented an affidavit stating as follows:

            I   believe   that   I   attended   two   settlement
       conferences.    One was before Judge Frantz, I do not
       remember the name of the other judge.     The Judges told
       me, about a trial, that it would more than likely make
       the length of time that I might serve longer, I recall a
       proposed sentence of 8 years for a negotiated settlement.

            At the time of the 8-year offer, [trial counsel] had
       given me absolutely no indication as to what my prospects
       were should I go to trial.     He neither encouraged nor
       discouraged me to participate in negotiations.    He said
       nothing one way or the other.        I had no basis for
       evaluating whether the offer was good or bad. He told me
       that it was up to me.     He did not ask whether I had
       questions. He did not ask if he I [sic] would accept the
       offer.

Resp. Exh. 133, p. 6.

       The state countered with an affidavit from Petitioner's trial

counsel, who stated:

            I certainly advised [Petitioner] that for each
       separate sexual act consecutive sentences could be
       imposed. I told him that I agreed with Judge Frantz that
       he would get more time than the pretrial offer due to
       repeated contact and that he was a middle-aged man having
       sexual contact with his developmentally delayed relative.
       In fact, the judge only had to run one count of sodomy

         16 - OPINION AND ORDER -
        partially consecutive to reach the total of 180 months.
        His assertion that he did not know about the possibility
        of consecutive sentences is simply not true.        Judge
        Frantz was very careful to explain this concept to him
        and so did I.    I did not tell him that convictions were
        certain.   Al though petitioner admitted to much of the
        sexual contact I felt that there was a legitimate issue
        as to whether the victim has the mental capacity to
        consent.   Although it is often possible to predict the
        outcome of a trial for a client, petitioner's case could
        have gone either way. However, he was told it was a one-
        issue case and if the jury believed the victim could not
        legally consent he would be convicted of all, or at least
        most, of the charges. I did not urge him to go to trial.
        Judge Frantz and I both urged caution. Petitioner often
        referred to his health issues and felt he would not
        survive the offered prison term.         I believe this
        consideration and not wanting to go to prison as a sex
        offender caused him to choose trial.

Resp.    Exh.    143, pp.     1-2.    The state also submitted an affidavit

from    the     prosecutor,     who   described   the   settlement   conferences

before the criminal trial:

               Petitioner was advised of his chances at trial,
        including the probable outcome of. trial, by three
        different judges:       presiding criminal judge Julie E.
        Frantz on November 19, 2002, Judge Jean Maurer on
        November 26, 2002, and Judge Janice Wilson on November
        29, 2002. On November 19, 2002, I extended a plea offer
        of 100 months at a judicial settlement conference with
        Judge Frantz. On November 26, 2002, we attempted a last-
        minute settlement with Judge Maurer. I told [Petitioner]
        that the 100-month plea offer would expire at noon that
        day.     [Petitioner] started crying and said that he would
        die in prison if he took the plea offer. He said he has
        to go to trial.      On November 27, 2002, my notes reflect
         [ Petitioner's] ongoing refusal to commit to the plea
        offer. On November 29, 2002, this case was sent to Judge
        Wilson     for   trial.     Judge Wilson tried to      talk
         [ Petitioner] into accepting the plea, but [ Petitioner]
        wanted a postponement to hire his own attorney.       Judge
        Wilson denied that request.        On November 29, I told
         [Petitioner] to cut his losses now or he would face
        serious time if convicted.      He opted for trial.


         17 - OPINION AND ORDER -
          In other words, [ Petitioner] was given ample warning
     about what he was facing by three different judges. He
     knew the risks of proceeding to trial, but consistently
     refused to take the plea offer and exercised his right to
     trial.

Resp. Exh. 116, pp. 1-2.

     The   PCR   trial   judge   considered   and    rejected   Petitioner's

ineffective assistance of counsel claim.            At the PCR hearing, the

trial judge addressed the claim:

           [HJ aving conducted hundreds, for sure, of these
     settlement conferences as a judge and knowing as I do the
     experience and demeanor of [the] three judges with whom
     [Petitioner] discussed his case, I feel confident that
     these judges did not attempt to assert the role of a·
     defense attorney, but rather that they would have
     explained to him what the - the issues before him were.

          And based upon, again, my assessment of the evidence
     that's been produced by both parties, this was a one-
     issue case; and that is, whether or not there was a
     prospect that this girl, victim - well, maybe she was a
     young woman.  I can't even remember her age, but I said
     - I saw part of the transcript of her - of the direct
     examination with her.

          And as best I could tell from that degree of
     transcript, she's pretty seriously limited.      And if
     anybody in the world knew the extent of that limitation,
     it was [Petitioner].

          He was a family member.   He was familiar with her.
     He was the one quite clearly taking advantage of her.
     And so I - I do not believe - and I believe petitioner
     has not proven - that these judges set about to try to
     explain the facts of the case and what the most likely
     outcome of those facts might be, but rather explained to
     him the risk that if, in fact, the jurors determine that
     this young girl was sufficiently disabled as to be
     incapacitated and incapable of giving consent, that he
     was in a very bad situation because there were multiple
     acts over a period of time.




      18 - OPINION AND ORDER -
              He would've been in a position of trust with this
        girl.   And - as a member of the family.   And that the
        risk of consecutive sentences was almost inevitable, if
        not multiple consecutive sentences.

             And so in my opinion these judges provided ample
        opportunity, which [trial counsel] took advantage of to
        explain to    [Petitioner] that you' re   rolling  some
        prettying [sic] big dice here and it's probably not a
        good idea.

              That's what I believe [trial counsel] said to him,
        more or less.   And my opinion that [Petitioner] at the
        age he was - he's about five years older than I am - and
        I can appreciate that if I was his age at the time this
        case was headed and I was having to make a decision and
        the - and the prosecutor was saying, "Well, I' 11 agree to
        eight years," that he might very well think, we1'1, gosh,
        you know, I might not survive eight years, so I might as
        well see what happens with trial, and really probably
        didn't want to believe that having lived probably a
        pretty good life otherwise that he was going to end his
        life in such a horrible fashion and decided to take a
        direct chance at trial.

                                      * * *
             So I find that - that the advice was appropriately
        given.  It was within ABA standards.

             [Petitioner] simply chose to take his chances and
        hope for the best and it did not turn out well for him.
        And as a result I find he has not proven his case.

              I find no error was committed and I find that any
        error that might have been committed was ameliorated by
        the information provided by not one, but apparently three
        different judges who gave [Petitioner] an opportunity to
        change his mind.

Resp.    Exh.   145,   pp.   25-27.   The PCR judge subsequently entered

judgment against Petitioner, explaining his decision as follows:

             The court finds that Petitioner has not proven that
        any errors were committed by trial counsel.      Nor has
        Petitioner proven that there is a reasonable probability


         19 - OPINION AND ORDER -
    that even if any error alleged was           proven,   that   the
    result would have been different.

                                   * * *
          The chief issue before this court is whether trial
     counsel failed to advise Petitioner to take an offer from
     the DA of an 8-year sentence.    Petitioner acknowledges
     that he participated in settlement discussions with two,
     seasoned trial judges.    Since he admits that evidence
     against him was extremely strong, the only point of such
     discussions was to help Petitioner understand the risk of
     a sentence longer than 8 years.         The court finds
     Petitioner's affidavit, exhibit 4, is not believable. On
     the other hand, the court finds credible the affidavit of
     trial counsel, exhibit 115.       The court finds that
     Petitioner knew he was exposed to Measure 11 &
     consecutive sentences.    Petitioner's assertions to the
     contrary are not credible.       Counsel for Petitioner
     alleges that he has already proven that trial counsel's
     performance was deficient.    Trial Memo, p. 8.   This is
     not correct. No error has been proven.

Resp. Exh. 146, pp. 2-3.

     In light of the evidence before the PCR trial court,               this

Court concludes the decision to deny relief on Petitioner's claim

of ineffective assistance of counsel was not contrary to nor an

unreasonable   application    of   Strickland.    The   PCR   trial     court

reasonably concluded that trial counsel did not commit any errors

and that,   in any event,    there was no reasonable probability that

the result would have been different.      Accordingly, the PCR court's

decision is entitled to deference, and Petitioner is not entitled

to habeas relief.




      20 - OPINION AND ORDER -
II.    Cause and Prejudice to Excuse Procedurally Defaulted Claims
       Under Martinez v. Ryan

       As noted,   Petitioner concedes he procedurally defaulted the

grounds alleged in Claim I, Claim III, and sub-parts A, D, and E of

Claim V, but he contends his procedural default should be excused

under Martinez v.        Ryan,   566 U.S.    1, 132 S.      Ct.       1309    (2012).     In

Martinez, the Supreme Court held that "[i]nadequate assistance of

counsel   at    initial    review collateral proceedings may establish

cause for a prisoner's procedural default of a claim of ineffective

assistance of counsel at trial."             Id. at 1351.       To satisfy Martinez

a habeas petitioner must show the following:                      (1)   the underlying

ineffective assistance of counsel claim is substantial;                           ( 2)   the

petitioner had ineffective          counsel during the                state    collateral

proceedings;     (3)   the state collateral proceeding was the initial

review proceeding for the claim;              and   (4)   state law required the

petitioner to bring the claim in the initial review proceeding.

Trevino v. Thaler,        569 us 413, 133 S. Ct. 1911, 1919 (2013).

       In Oregon, the state post-conviction procedure is the initial

review proceeding for claims of ineffective assistance of trial

counsel, and Oregon law requires that ineffective assistance claims

be raised at post-conviction.           State v. Robinson, 25 Or. App. 675,

550 P.2d 758, 758        (Or. App. 1976)      (holding ineffective assistance

of    counsel   claims    may    only   be    resolved     in     a     post-conviction

proceeding); Sexton v. Cozner, 679 F.3d 1150, 1159 (9th Cir. 2012)



        21 - OPINION AND ORDER -
(noting Oregon requires ineffective assistance claims to be raised

in a collateral proceeding), cert. denied, 133 S. Ct. 863                                     (2013).

The analysis, therefore, centers on prongs one and two.

      Under the first Martinez requirement, a petitioner must come

forward with facts to demonstrate that his underlying ineffective

assistance claim is "substantial," or has "some merit."                                   Martinez,

132   S.    Ct.    at 1318.          To establish a            claim is       "substantial 1     n    a

petitioner         must      generally       show      that      trial     counsel         rendered

deficient performance and that petitioner suffered prejudice as a

result of counsel's errors.                     Finnel v.       Belleque,       Civ. No.        3:06-

cv-00828-BR, 2015 WL 225817, at *3 (D. Or. Jan. 15, 2015)                                     Because

the   "substantiali ty"              analysis      under     Martinez      is       not   a   merits

review,      but more akin to whether a certificate of appealability

should issue, a habeas petitioner has satisfied the first prong of

Martinez      if        he   has    shown    that      the     merits    of     an    ineffective

assistance claim would be "debatable among jurists of reason" or

the issues are deserving of further pursuit.                            Detrich v. Ryan, 740

F.3d 1237,         1245      (9th Cir.      2013)      (en bane)        (citing Miller-El            v.

Cockrell,         537    U.S.      322   (2003))   1   cert.    denied,       134    S.   Ct.    2662

(2014) .      Stated inversely, a claim is "insubstantial" if "it does

not have any merit .                      or is wholly without factual support."

Martinez, 132 S. Ct. at 1319.

       Under the second Martinez prong, a petitioner must show that

he either had no counsel on the initial post-conviction review, or


           22 - OPINION AND ORDER -
that    PCR    counsel       was       "ineffective    under    the     standards     of

Strickland."      Id.    at 1318.        Thus, a petitioner must show that PCR

counsel's performance in the initial-review collateral proceeding

fell below constitutional standards.                Id. at 1319.      Not every error

by PCR counsel will constitute "cause;" indeed, PCR counsel "is not

necessarily ineffective for failing to raise even a nonfrivolous

claim."     Sexton,. 67 9 F. 3d at 115 7.       To show prejudice, a petitioner

must show that if PCR counsel had not performed deficiently,                          the

result of the PCR proceeding would have been different.                       Clabourne

v. Ryan, 745 F.3d 362, 376-77               (9th Cir. 2014),      overruled on other

grounds by McKinney v. Ryan,               813 F.3d 798     (9th Cir.      2015)     This

determination "is necessarily connected to                     the   strength of the

argument that trial counsel's assistance was ineffective."                         Id. at

377-78.     The court may address either inquiry first, as resolution

of one prong may obviate the need to address the other.                       Martinez,
                         '
132 S. Ct. at 1319.

       A.     Claims I and III - Denial                of   Choice    of   Counsel    and
              Impermissibly Vague Statute

       In Claim I,      Petitioner alleges the trial court violated his

Sixth Amendment right to choice of counsel by denying Petitioner a

continuance      to     retain     a    different     attorney.       In    Claim    III,

Petitioner alleged the trial judge violated his due process rights

because an element of his charged offenses,                    that the victim was

"incapable of consent by reason of mental defect," is impermissibly



        23 - OPINION AND ORDER -
vague. Petitioner did not assign either of these claims as error on

direct appeal as required under Oregon law. 2                           Petitioner cannot

excuse       these      trial    error    claims      on     the   basis     of   ineffective

assistance         of     PCR    counsel.      To    the     extent    the    Supreme   Court

recognized in Martinez that ineffective assistance of PCR counsel

may be cause to excuse a procedural default, "it can only excuse a

claim of ineffective assistance of trial counsel, not a claim of

trial court error."              Nash v. Nooth, Civ. No. 2:14-cv-02002-MA, 2017

WL 3083414, at *4 (D. Or. July 18, 2017)                      (citing Martinez, 566 U.S.

at 9)       (emphasis added); see also Davila v. Davis, 137 S. Ct. 2058,

2067 (2017)         (declining to extend Martinez beyond its narrow scope).

Accordingly,            Petitioner      cannot      obtain    habeas    corpus      relief    on

Claims I and III.

        B.        Claim V(A) - Ineffective Assistance of Trial Counsel for
                  Failure to Assert Petitioner's Right to Counsel

        In sub-part A of Ground V,                  Petitioner alleges trial counsel

failed       to    adequately      assert      Petitioner's        right     to    counsel    of

choice.           In    his     state    PCR   petition,       Petitioner         alleged    the

following claims:

        C.        Petitioner's trial attorney failed to make [an]
                  a de qua te record to preserve petitioner's rights
                  under the Constitutions of Oregon and of the United
                  States, including his right to be represented by
                  retained counsel of [his] choice.



        2
      In Oregon, most trial errors must be raised by direct appeal
to the Oregon Court of Appeals.   Kellotat v. Cupp, 719 F.2d 1027,
1030 (9th Cir. 1983).

            24 - OPINION AND ORDER -
       D.         Petitioner's trial attorney failed to represent
                  petitioner relative to the issue of whether his
                  trial should be delayed so that petitioner could be
                  represented by retained counsel of his own choice.

       E.         Petitioner's trial attorney failed to disclose to
                  the trial    judge information that would have
                  necessarily revealed that he was not prepared for
                  trial,  and that petitioner's trial should be
                  continued so that petitioner could be represented
                  by retained counsel of his own choice.     At that
                  time, petitioner's trial attorney was subject to a
                  conflict of interest with petitioner, such that
                  disclosure of information by petitioner's trial
                  attorney would undermine his own legal interests.

Resp. Exh. 113, p. 15.               In his PCR appeal, however, Petitioner did

not raise these claims.              Consequently, Petitioner's default of the

claim alleged in sub-part A of Claim V did not occur at the PCR

trial stage, and Martinez is not available to excuse the default.

See Martinez,           132 S. Ct.    at 1315    (holding the exception does not

extend       to    attorney     errors    in   any   proceeding    beyond      the    first

occasion          the   state    allows    a    prisoner   to     raise    a   claim       of

ineffective assistance of trial counsel);                  Davila,        137 S.     Ct.   at

2 0 6 6-67    ( explaining Martinez applies only to initial-review PCR

proceedings, and not appeals from such proceedings).                       Accordingly,

Petitioner is not entitled to habeas relief on the claim alleged in

sub-part A of Claim V.

       C.         Claim V(D)      Ineffective Assistance of Trial and
                  Appellate Counsel for Failure to Challenge Statute as
                  Impermissibly Vague

       Petitioner alleges trial counsel was ineffective in failing to

challenge the statutes under which Petitioner was convicted as


         25 - OPINION AND ORDER -
impermissibly vague.         Petitioner argues that "[t]he Oregon Supreme

Court's clarification respecting the meaning of                     'mental defect'

leaves that meaning unconstitutionally vague.                          Specifically,

in   an    effort    to    clarify     what   the    relevant        statute's    term

'appraising' means,         [State v. J Reed holds that             'appraisal'   must

constitute an exercise of judgment and the making of choices based

on   an    understanding       of    the   nature    of    one's      own    conduct."

Petitioner's Brief in Support~ p. 13 (internal citation omitted).

      Assuming that the Oregon Supreme Court's                     decision in Reed

rendered     the    statute       impermissibly     vague,     Petitioner        cannot

establish that post-conviction counsel was ineffective in failing

to assert a claim that trial counsel should have challenged the

statute on this basis because Reed was not decided until two years

after Petitioner's trial.           Post-conviction counsel could reasonably

have determined at the time that assigning error to the actions of

trial counsel based upon a decision that was not announced until

after     trial    counsel's   representation would be meri tless.                  See

Williams v. Nooth,        606 Fed. Appx. 380 (9th Cir. 2015)                (reasonable

PCR counsel would know that the court "does not mandate prescience,

only objectively reasonable advice under prevailing professional

norms")     (citing Sophanthavong v. Palmateer, 378 F.3d 859, 870 (9th

Cir. 2004),       cert.   denied,   136 S. Ct. 1528        (2016)      Moreover, the

Martinez      exception     doe     not    apply    to    claims     of     ineffective

assistance of appellate counsel.              Davila,     137 S. Ct. at 2062-63.


          26 - OPINION AND ORDER -
Accordingly,          Petitioner's     procedural          default     cannot      be    excused

under Martinez because he cannot establish that PCR counsel was

ineffective,          and Petitioner is not entitled to habeas relief on

sub-part D of Claim V.

      D.        Claim V (E) - Ineffective Assistance of Trial and
                Appellate Counsel for Failure to Adequately Assert
                Insufficiency of the Evidence

      In      sub-part      E of    Ground      V,    Petitioner       asserts      trial     and

appellate counsel failed to adequately assert and argue that the

trial evidence was insufficient to prove guilt beyond a reasonable
          3
doubt.           As     discussed      above,        however,       Petitioner          has   not

established that there was insufficient evidence to support his

conviction.           Accordingly, Petitioner cannot excuse the default of

his   claim         that   trial    counsel      provided       ineffective        assistance

through Martinez,            as it is not a substantial claim and,                        in aI}y

event, PCR trial counsel would have recognized that trial counsel

did   adequately           assert   and    argue      that    the    trial    evidence        was

insufficient to prove guilty beyond a reasonable doubt.                                 As noted

above,        Petitioner      cannot      excuse     the     default    of   his    appellate

counsel,       as     Martinez does       not   extend to        claims      of   ineffective

assistance of appellate counsel.                     Id.   As such, Petitioner is not

entitled to relief on sub-part E of Claim V.



      3
      In fact, as discussed above, trial counsel made this very
objection, appellate counsel raised the claim as a preserved
assignment of error on direct appeal, and the Oregon Court of
Appeals issued a written decision on the claim.

          27 - OPINION AND ORDER -
III.    Claims Not Addressed by Petitioner

        As noted above,             Petitioner does not         address the       remaining

claims in his Brief in Support of Amended Petition.                        Additionally,

Petitioner does not attempt to refute Respondent's argument that

these     claims        do    not    entitle    him   to    habeas       corpus     relief.

Accordingly,        Petitioner           has    not   sustained         his   burden     of

demonstrating why he is entitled to relief on his unargued claims.

See Lampert v. Blodgett,               393 F.3d 943,     970 n.       16 (9th Cir. 2004)

(petitioner bears burden of proving his case); Davis v. Woodford,

384 F.3d 628, 638             (9th Cir. 2003)     (same). Nevertheless, the Court

has reviewed Petitioner 1 s unargued claims and is satisfied that

Petitioner     is       not    entitled    to   relief     on   the    remaining     claims

alleged in his Petition for Writ of Habeas Corpus.

                                         CONCLUSION

        For these reasons, the Court DENIES the Amended Petition for

Writ of Habeas Corpus (ECF No. 25) and DISMISSES this action.                           The

Court DENIES a certificate of appealability as Petitioner has not

made a substantial showing of the denial of a constitutional right.

See 28 U.S.C.       §    2253 (c) (2).

        IT IS SO ORDERED.

        DATED this_\_ _ day o f ~ , 2018.




                                       United States               District Judge



         28 - OPINION AND ORDER -
